DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant argues (pg. 8-10) that Dempsey does not disclose the method or the control system recited by intendent claims 1, 12, and 20. The Applicant argues that Dempsey relates to different innovations and ides not identically disclose features, specifically, analogizing the central server to the claimed remote server for the sake of argument. The Examiner respectfully disagrees. The Applicant’s specification [0004] teaches that the vehicle controller is structured to transmit the operating parameter to the remote server, and the remote server is structured to acquire static information regarding a road parameter, transmit instruction, and more. As previously rejected, [0078] Dempsey’s controller, which includes the communications module that connects to central server, is able to provide information regarding a road parameter, wherein [0062] the speed of the vehicle may be adjusted based on the calculated load and the amount of power required based on other vehicle (dynamic information), wherein [0079] the information may be provided from the server. 
Applicant argues (pg. 10-11) that the cited references do not teach the amended features of claim 7. The Examiner has relied on a newly introduced reference to teach the amended features. Please see the rejections below. 
Applicant argues (pg. 11-12) that Hebbale do not teach or suggest the limitations of claim 8, 10, and 18.  The Examiner points out that the combination of Dempsey Hebbale was relied upon to teach 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dempsey et al. (U.S Patent Publication No. 2017/0001639; hereinafter “Dempsey”). 

Regarding claim 1, Dempsey teaches a method comprising: receiving, by a remote server, operating parameters regarding one or more components of a vehicle from a vehicle controller of the vehicle (Dempsey [0078] the communication module communicates with a vehicle and an external network or server or database; [0079] the vehicle may receive other vehicle’s information via the server, 
retrieving, by the remote server, at least one of static information or dynamic information regarding one or more parameters ahead of the vehicle, the static information including road parameters, the dynamic information including at least one of weather information or traffic information ([0078] the communication module communicates with a vehicle and an external network or server or database, and may send and/or receive data regarding the vehicle, traffic conditions, road conditions, and the like. The communications module may also provide weather conditions, road repair work, etc.); 
determining, by the remote server, an adjustment for at least one of the one or more components of the vehicle based on (i) the operating parameters and (ii) the at least one of the static information or the dynamic information (Dempsey [0059] the vehicle can adjust the speed of the vehicle based on road information (static information)), wherein the cycle efficiency management (CEM) system uses knowledge of current and upcoming environmental condition; or [0062] the speed of the vehicle may be adjusted based on the calculated load and the amount of power required based on other vehicle (dynamic information), wherein [0079] the information may be provided from the server); and 
providing, by the remote server, an instruction to the vehicle controller regarding the adjustment, wherein the instruction includes at least one of (i) a first command for the vehicle controller to implement the adjustment to the at least one of the one or more components of the vehicle or (ii) a second command for the vehicle controller to display the adjustment for the at least one of the one or more components of the vehicle (Dempsey [0064] the cruise control speed may be set based on the wind conditions, distance between the two vehicles (dynamic information), type of the vehicle, etc., and provide speed adjustment to an output device of the vehicle, such as a display (I/O device), which is a 

Claims 12 and 20 are rejected under the same rationale as claim 1. 

Regarding claim 2, Dempsey teaches the method of Claim 1, wherein: 
the road parameters include at least one of a speed limit, a road grade, or a road curvature ahead of the vehicle (Dempsey [0037] the vehicle operation data may be acquired by one or more sensors, such as grade measurement sensors); and 
the operating parameters include at least one of an engine speed, an engine torque, a vehicle speed, a transmission gear selection, an exhaust aftertreatment system temperature, or a battery system temperature (Dempsey [0037] the vehicle operation data may include operation characteristics such as an engine speed, vehicle speed, engine torque, and such; [0028] the vehicle subsystem may also include an exhaust aftertreatment system).  


Regarding claim 3, Dempsey teaches the method of Claim 1, wherein the instruction includes the first command, further comprising implementing, by the vehicle controller, the adjustment to the at least one of the one or more components in response to receiving the first command (Dempsey [0077] the powertrain management module receives speed data from the vehicle speed management module, and manages fueling, torque, engine speed, and other component (adjustment of the components) to 

Claim 13 is rejected under the same rationale as claim 3. 

Regarding claim 4, Dempsey teaches the method of Claim 3, further comprising displaying, by the vehicle controller on a display device of the vehicle, an indication of the adjustment for the at least one of the one or more components to an operator, wherein the operator can manually override the adjustment (Dempsey [0029] the operator I/O device may include an interactive display, wherein information, signals, and such may be communicated between the operator and the vehicle; [0058] the cycle efficiency management system may guide an operator to an appropriate vehicle speed, transmission gear selection, or other control decisions via the I/O device; [0060] the operator may deactivate the cruise control at any point, which would override any adjustments).  

Claim 14 is rejected under the same rationale as claim 4. 


Regarding claim 5, Dempsey teaches the of Claim 1, wherein the instruction includes the second command, further comprising displaying, by the vehicle controller on a display device of the vehicle, an indication of the adjustment for the at least one of the one or more components to an operator of the vehicle in response to receiving the second command (Dempsey [0064] the cruise control speed may be set and provide speed adjustment to an output device of the vehicle, such as a display (I/O device), which is a second command, and is also indicating the adjustment speed; [0029] the operator I/O device may include an interactive display, wherein information, signals, and such may be communicated 

Claim 15 is rejected under the same rationale as claim 5. 

Regarding claim 6, Dempsey teaches the method of Claim 5, wherein the indication allows the operator to at least one of (i) manually implement the adjustment or (ii) provide approval for the adjustment prior to the vehicle controller implementing the adjustment (Dempsey [0064] the vehicle speed management module may provide a vehicle speed adjustment to an I/O device for an operator to implement the speed adjustment). 

Claim 16 is rejected under the same rationale as claim 6. 


Regarding claim 9 Dempsey teaches the method of Claim 1, wherein the remote server retrieves both the static information and the dynamic information, and wherein the remote server determines the adjustment based on the operating parameters, the static information, and the dynamic information (Dempsey [0078] the communication module communicates with a vehicle and an external network or server or database, and may send and/or receive data regarding the vehicle, traffic conditions, road conditions, and the like. The communications module may also provide weather conditions, road repair work, etc.; [0059] the vehicle can adjust the speed of the vehicle based on road information (static information), wherein the cycle efficiency management (CEM) system uses knowledge of current and upcoming environmental condition; or [0062] the speed of the vehicle may be adjusted based on the 

Regarding claim 11, Dempsey teaches the method of Claim 1, further comprising: 
receiving, by the remote server, a selected route of travel for the vehicle (Dempsey [0078] the communication module receives navigation directions, transit routes and schedules, etc.); and 
transmitting, by the remote server, a route adjustment profile to the vehicle controller for the selected route (Dempsey [0078] the communication module is able to provide an operator with navigation directions (which would be the selected route) via the I/O device (information is being outputted/transmitted); 
wherein the route adjustment profile includes a plurality of adjustments for implementation along the selected route (Dempsey [0057] the route management systems anticipates potential route changes and also changes in the horizon data, such a s road grade, curvature, road type, etc.; [0058] accordingly, the vehicle speed management ill implement adjustments in the speed, acceleration, gear selection, etc., of the vehicle to improve vehicle performance; and 
wherein the route adjustment profile facilitates the vehicle controller in implementing each of the plurality of adjustments at an appropriate time along the selected route or recommending each of the plurality of adjustments at the appropriate time along the selected route absent a connection to the remote server at the appropriate time (Dempsey [0058] the vehicle speed management ill implement adjustments in the speed, acceleration, gear selection, etc., of the vehicle to improve vehicle performance. For example, [0061] the projection module is able to control the speed of the vehicle based on predicted future road loads using the GPS system. [0021] when the vehicle is traveling on a 

Claim 19 is rejected under the same rationale as claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey  in view of Filev et al. (U.S Patent Publication No. 2014/0244129; hereinafter “Filev”). 

Regarding claim 7, Dempsey teaches the method of Claim 1, wherein the adjustment includes an operating setpoint for the at least one of the one or more components of the vehicle to reduce vehicle speed rather than maintaining a current speed based on the traffic information (Dempsey [0073] the vehicle speed management module may determine to slow down (reduce vehicle speed) to maintain a drafting arrangement with another vehicle (traffic information, since it involves another vehicle); [0062-0063] fuel efficiency of the vehicle may be increased by entering or maintaining a drafting arrangement, wherein the drafting arrangement may be acquired via the vehicle monitoring system. The potential arrangement between the vehicle and another vehicle or group of vehicles , which may be a traffic information, and may also take place when traveling to the destination [0066] the drag may be reduced to increase the fuel efficiency, and as such, the vehicle speed management module may adjust the cruise set speed to maintain the drafting arrangement within the draft zone; [0059] the operator may input a desired time of arrival such that the speed management module has to optimize both fuel economy and performance (such as vehicle speed) to allow the vehicle to arrive within the set time frame, which means the total trip time does not increase).  
Yet, Dempsey does not teach reducing vehicle speed to minimize an amount of time that the vehicle encounters traffic and operates at an inefficient operating setpoint to increase fuel efficiency without increasing total trip time.
However, in the same field of endeavor, Filev does teach reducing vehicle speed to minimize an amount of time that the vehicle encounters traffic and operates at an inefficient operating setpoint to increase fuel efficiency without increasing total trip time (Filev [0023] the Modifier can reduce the initial speed offset of the vehicle in proportion to a determined traffic density to generate a next speed offset 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dempsey’s method of reducing the vehicle speed based on the traffic information by reducing the vehicle speed in order to minimize the amount of the that the vehicle encounters traffic, as taught by Filev, for the purpose of improving vehicle energy consumption and having a beneficial impact on the fuel economy (Filev [0004]). 

Claim 17 is rejected under the same rationale as claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey  in view of Hebbale et al. (U.S Patent Publication No. 2010/0043404; hereinafter “Hebbale”). 

Regarding claim 8, Dempsey teaches the method of Claim 1, wherein the adjustment is determined based on (i) the operating parameters and (ii) the at least one of the static information or the dynamic information (Dempsey [0059] the vehicle can adjust the speed of the vehicle based on road information (static information)), wherein the cycle efficiency management (CEM) system uses knowledge of current and upcoming environmental condition; or [0062] the speed of the vehicle may be adjusted based on the calculated load and the amount of power required based on other vehicle (dynamic information), wherein [0079] the information may be provided from the server). 
Yet, Dempsey does not teach indicating that an upcoming event will cause a temperature of at least one of (i) an exhaust aftertreatment system or (ii) a battery system of the vehicle to operate outside of a target temperature range, and wherein the adjustment includes an operating setpoint for 
However, in the same field of endeavor, Hebbale does teach indicating that an upcoming event will cause a temperature of at least one of (i) an exhaust aftertreatment system or (ii) a battery system of the vehicle to operate outside of a target temperature range (Hebbale [0037] if the exhaust gas temperatures approach or pass the threshold temperature, for example as measured by exhaust gas temperature sensor, bypass valve can be activated to protect the NLT), and wherein the adjustment includes an operating setpoint for the at least one of the one or more components of the vehicle to maintain a temperature of at least one of (i) an exhaust aftertreatment system or (ii) a battery system of the vehicle in a target temperature range (Hebbale [0040] the aftertreatment system comprise engine, DOC device, and a particulate filter device (PF), and PF require exhaust gags temperatures within certain ranges. The modulation circuit can be used to modulate exhaust gas temperatures, which would make adjustments to maintain the exhaust gas temperature at a specific range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dempsey’s method of making adjustments to the vehicle component based on the operating parameters by making adjustments to maintain a temperature of an exhaust aftertreatment system, as taught by Hebbale, for the purpose of managing emissions in an aftertreatment system by providing exhaust gas within a certain temperature range (Hebbale [0004]). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey  in view of Dufford et al. (U.S Patent Publication No. 2015/0275787; hereinafter “Dufford”).  

claim 10, Dempsey teaches the method of Claim 1, further comprising: receiving, by the remote server, location information regarding a current location and a destination of the vehicle (Dempsey [0078-0079] the communication module is able to send and/or receive data regarding the vehicle, including real time travel information, such as navigation directions (which may guide the vehicle to the destination), the current location of the vehicle, via the vehicle to server to vehicle communication; and 
analyzing, by the remote server, a plurality of routes between the current location and the destination of the vehicle based on the static information and the dynamic information to determine an expected fuel efficiency along each of the plurality of routes (Dempsey [0083] the route management system receives horizon data, regarding the road attributes, such as road grade, road curvature, type, etc. (static information), and the vehicle cruise control set speed is adjusted based on the horizon data (dynamic data), thereby increasing fuel efficiency over the route; [0057] the horizon data may include a network of possible alternative roads, such as different routes or anticipating potential route changes, and the projection module may determine a future road load and transmit the data to vehicle speed management module, wherein the speed will be adjusted based on the received data).
Yet, Dempsey does not teach providing, by the remote server, the analysis of the plurality of routes to the vehicle controller for display to an operator of the vehicle.  
However, in the same field of endeavor, Dufford does teach providing, by the remote server, the analysis of the plurality of routes to the vehicle controller for display to an operator of the vehicle (Dufford [0025] the vehicle may determine and display a fuel consumption rate or amount over the travelled distance; [0004] as the vehicle travels on the route, the system stores energy efficiency information for route segments).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dempsey’s method of analyzing the route and the fuel efficiency 

Claim 18 is rejected under the same rationale as claim 10.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665